Citation Nr: 1132103	
Decision Date: 08/31/11    Archive Date: 09/07/11

DOCKET NO.  06-19 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).

2.  Entitlement to an extra-schedular rating for L5 pars congenital defect, spondylolisthesis, L5-S1, injury with spondylosis, status post fusion, L4-L5, with degenerative changes.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from January 1959 to March 1962.

This matter comes to the Board of Veterans' Appeals (Board) from rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).  This matter was remanded in May 2008 and September 2010.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to an extra-schedular rating for L5 pars congenital defect, spondylolisthesis, L5-S1, injury with spondylosis, status post fusion, L4-L5, with degenerative changes is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if any further action is required on his part.


FINDING OF FACT

The Veteran's service-connected disabilities, specifically pars congenital defect, spondylolisthesis, L5-S1, injury with spondylosis, status post fusion, L4-L5, with degenerative changes, and fracture, distal phalanx, left little finger, do not preclude substantially gainful employment.



CONCLUSION OF LAW

The criteria for entitlement to a total disability rating due to service-connected disabilities have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19, 4.25 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The United States Court of Appeals for Veteran Claims' (Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004), held, in part, that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  This decision has since been replaced by Pelegrini v. Principi, 18 Vet. App. 112 (2004), in which the Court continued to recognize that typically a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.

In November 2005, a VCAA letter was issued to the Veteran with regard to his claim for a TDIU.  Thereafter, VCAA notice was issued to the Veteran in October 2008.  Collectively, the letters notified the Veteran of what information and evidence is needed to substantiate his claims, as well as what information and evidence must be submitted by the claimant, what information and evidence will be obtained by VA, and the types of evidence necessary to establish an effective date.  Id.; but see VA O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of any notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

The Board also finds that VA has complied with all assistance provisions of VCAA, to include substantial compliance with the May 2008 and September 2010 Remands with regard to the TDIU issue.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  The evidence of record contains the Veteran's treatment records pertaining to his service-connected disabilities and records from the Social Security Administration (SSA).  There is no indication of relevant, outstanding records which would support the Veteran's claim.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  In October 2009, the Veteran was afforded a VA examination which addressed the employability issue.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  Per the September 2010 Remand, the Director, Compensation and Pension Service, has proffered an opinion regarding entitlement to extraschedular consideration per 38 C.F.R. § 4.16(b).  Collectively, such examination reports and opinions are sufficient to address the issue being addressed on appeal.

For all the foregoing reasons, the Board concludes that VA's duties to the Veteran have been fulfilled with respect to the issue of entitlement to a TDIU.

TDIU

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. §§ 3.340 and 4.16(a).  If, however, there is only one such disability, it shall be ratable at 60 percent or more, and, if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

If a veteran fails to meet the applicable percentage standards enunciated in 38 C.F.R. § 4.16(a), an extra-schedular rating is for consideration where the veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. § 4.16(b); see also Fanning v. Brown, 4 Vet. App. 225 (1993).  Thus, the Board must evaluate whether there are circumstances, apart from any nonservice-connected conditions and advancing age, which would justify a total rating based on unemployability.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993); see also 38 C.F.R. § 3.321(b)(1) (providing for an extra-schedular disability when there is an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization).

Rating boards should submit to the Director, Compensation and Pension Service, for extra-schedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in § 4.16(a).  

Entitlement to a total rating must be based solely on the impact of the veteran's service-connected disabilities on his ability to keep and maintain substantially gainful employment.  See 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  For VA purposes, the term "unemployability" is synonymous with an inability to secure and follow a substantially gainful occupation.  VAOPGPREC 75-91; 57 Fed. Reg. 2317 (1992).  

Consideration may be given to the veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  See Van Hoose, 4 Vet. App. at 363. 

Service connection is in effect for L5 pars congenital defect, spondylolisthesis, L5-S1, injury with spondylosis, status post fusion, L4-L5, with degenerative changes, rated 20 percent disabling and fracture, distal phalanx, left little finger, rated noncompensably disabling.  Thus, the Veteran's service-connected disabilities do not meet the percentage requirements of 38 C.F.R. § 4.16(a) and his claim must be reviewed under § 4.16(b).

The Veteran has indicated that he is unable to work due to his service-connected lumbar spine disability.  The Veteran was previously employed as an electronic technician, and he completed the equivalent of a high school education.  He is in receipt of Social Security Administration (SSA) disability benefits, commencing April 1991, due in part to his lumbar spine disability.  

A statement from Brett Wyche, M.D., dated in December 2005 states that the Veteran cannot be gainfully employed due to his lumbar spine disability.  An August 2006 statement from Dr. Wyche states the Veteran is unable to maintain gainful employment due to his service-connected back disability.  Dr. Wyche states that the Veteran is unable to perform physical labor, lift, or stand for prolonged periods of time, and he is completely unemployable.  Dr. Wyche opined that the Veteran is permanently disabled due to his back condition with no reasonable expectation of being able to return to work.  

An October 2007 statement from the Department of Labor and Workforce Development in Tennessee states that the Veteran would prefer to be employed but with his physical limitations it would be virtually impossible to place with him with gainful employment.  

VA examination reports of record reflect that the Veteran is unable to do any prolonged standing, walking, or sitting due to his lumbar spine disability.  

An October 2009 VA opinion, however, states that the Veteran's lumbar spine condition would not prevent some sedentary occupations that did not require prolonged standing or walking.

In December 2010, the Director, Compensation and Pension Service, proffered an opinion to determine whether the Veteran is entitled to a TDIU on an extra-schedular basis per § 4.16(b).  

The Director acknowledged the December 2005 opinion from Dr. Wyche, noting that the Veteran had indicated he had suffered from low back pain since an injury in service and Dr. Wyche opined that he could not be gainfully employed.  

The Director acknowledged the Veteran's December 2005 VA Form 21-8940, Application for Increased Compensation Based on Unemployability, which stated that he last worked full time in 1991 as a communications worker, that he could not continue working due to his back condition, and his highest level of education was two years of college.  

Records from the SSA confirmed that he had not worked since April 8, 1991.  SSA determined that the Veteran had severe musculoskeletal and cardiovascular impairments, plus multiple-body system and endocrine impairments; that he was unable to perform his prior work as an electronic technician (telecommunications) due to his combined impairments; that the Veteran had not acquired any transferable skills to sedentary work; and, that the Veteran had a maximum, functional capacity to perform sedentary work.  Thus, the SSA granted the Veteran disability benefits.  

The Director acknowledged objective findings in a March 2006 VA examination report, and the VA examiner opined that due to degenerative disc disease of the thoracic and lumbar spines he was unable to do any prolonged sitting, standing or walking.  He was also limited in lifting and repetitive range of motion of his back.  

The Director stated that Dr. Wyche's August 2006 statement indicated that although the Veteran suffered from numerous medical problems, he was primarily disabled secondary to low back pain.  Dr. Wyche opined that the Veteran was unable to maintain gainful employment due to his service-connected back pain.  He was unable to perform physical labor, lift, or stand for prolonged periods or sit for an extended period of time.  Dr. Wyche believed that the Veteran was not a candidate for retraining because of his multitude of problems and medications.  Dr. Wyche admitted the Veteran had multiple other medical problems that included diabetes, hyperlipidemia, hypertension, osteoarthritis, pedal edema, history of gout, and dyspnea.  

The Director acknowledged the Veteran's reported symptoms at the time of the November 2008 VA examination, which included decreased motion, stiffness, weakness, spasms, and pain.  He experienced spinal flare-ups of moderate severity that occurred every one to two months.  He could not walk more than one mile but did not use any assistive devices.  In an October 2009 addendum, the VA examiner opined, based on review of the claims file, that the Veteran's back condition at least as likely as not renders him unable to secure a substantially gainful occupation, consistent with his education and occupational experience.  The examiner opined that the Veteran's back condition would not prevent some sedentary occupations that did not require prolonged walking or standing.  The examiner also stated that the Veteran had a significant symptomatic back condition with a right sciatic radiculopathy that prevented prolonged standing, walking, carrying, lifting, and twisting.  The Veteran's back condition would also create difficulties with prolonged sitting.

The Director stated that the evidentiary records showed the Veteran has not worked since 1991.  He has some higher level education, as evidenced by his two years of college.  The Director acknowledged that the Veteran has a considerable back condition that affects any type of occupation that would require prolonged walking, standing or sitting.  However, the evidence shows the Veteran would be able to engage in types of employment that allows for flexibility and the ability to move about.  Secondarily, the Veteran also has a multitude of nonservice-connected disabilities, to include significant heart and liver conditions, that would be expected to impact employment.  In sum, the evidence does not show the Veteran's service-connected back condition, without consideration given to other disabilities, precluded his ability to secure and maintain any type of gainful employment.

As noted above, the Veteran does not meet the minimum threshold requirements under 38 C.F.R. § 4.16(a); nor does the evidence demonstrate that the Veteran is entitled to extraschedular consideration under 38 C.F.R. §4.16(b).  To prevail on a TDIU claim the sole fact that the Veteran is unemployed or has difficulty obtaining employment is not enough.  The assignment of a rating evaluation is itself recognition of industrial impairment.  Therefore, the question becomes whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  See Van Hoose, 4 Vet. App. at 363.

As detailed, the Veteran stopped working in April 1991.  In awarding benefits, SSA determined that he had severe musculoskeletal and cardiovascular impairments, plus multiple-body system and endocrine impairments, and that he was unable to perform his prior work as an electronic technician.  Thus, SSA benefits were only awarded based in part on the Veteran's lumbar spine disability.  In any event, the Board is not bound by the findings of disability and/or unemployability made by other agencies, including SSA.  See Collier v. Derwinski, 1 Vet. App. 413, 417 (1991) (indicating the SSA's favorable determination, while probative evidence to be considered in a claim with VA, is not dispositive or altogether binding on VA since the agencies have different disability determination requirements).  

The Board acknowledges the statements from the Veteran's physician, Dr. Wyche, that the Veteran cannot be gainfully employed due to his lumbar spine disability.  Per Dr. Wyche, he is unable to perform physical labor, lift, or sit or stand for prolonged periods of time.  However, an October 2009 VA examiner opined that 


the Veteran would not be prevented from some sedentary occupations that did not require prolonged standing or walking.  Likewise, while the Director acknowledged that the Veteran has a considerable back condition that affects any type of occupation that would require prolonged walking, standing or sitting, it was concluded that the Veteran's service-connected lumbar spine disability did not preclude his ability to secure and maintain any type of gainful employment.  The Director found that he could engage in types of employment that allows for flexibility and the ability to move about.  Moreover, the Director noted that he had nonservice-connected disabilities that would impact his employment.

Thus, while it is clear that the Veteran's lumbar spine disability may affect him in an occupational setting, the record does not support a finding that his service-connected lumbar spine disability precludes him from maintaining substantial and gainful employment.  The Board finds no indication in the record that his service-connected left little finger has any effect on his ability to maintain employment.

After reviewing the evidence of record, the Board finds that the preponderance of the evidence is against a finding that the Veteran's service-connected disability alone is of such severity as to preclude substantially gainful employment.  The evidence in not in a state of equipoise on that question.  As such, the Veteran's claim for a TDIU is denied.


ORDER

Entitlement to a total disability rating due to individual unemployability as a result of service-connected disabilities is denied.



REMAND

A Remand confers on the Veteran the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).  The United States Court of Appeals for Veterans Claims (Court) has indicated that if the Board proceeds with final disposition of an appeal, and the remand orders have not been complied with, the Board itself errs in failing to ensure compliance.  Id.  Given those pronouncements, and as will be discussed below, the fact that the development sought by the Board in this case has not been fully completed, another remand is now unfortunately required.  38 C.F.R. § 19.9.

Compensation ratings are based upon the average impairment of earning capacity.  To accord justice in the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service is authorized to approve an extraschedular evaluation.  38 C.F.R. § 3.321(b)(1).  In other words, by regulation, an extraschedular rating may be considered when a case presents "an exceptional or unusual disability picture as to render impractical the application of the regular rating schedule standards."  38 C.F.R. § 3.321(b)(1).  

Per § 3.321(b)(1), before a finding may be made that entitlement to submission of the Veteran's claim to the Under Secretary for Benefits or the Director, Compensation and Pension Service for extraschedular consideration is warranted, there must be a showing of marked interference with employment or frequent perios of hospitalization as to render impractical the application of the regular schedular standards.  

In the September 2010 Board Remand, it was determined that there was evidence to suggest referral for extraschedular consideration for the Veteran's service-connected lumbar spine disability was warranted.  Thus, it was instructed that the Veteran's claim should be submitted to the Director, Compensation and Pension Service for extraschedular consideration per 38 C.F.R. § 3.321(b)(1) and 38 C.F.R. § 4.16(b).  

In December 2010, the Director, Compensation and Pension Service, proffered an opinion as to whether the Veteran is entitled to a TDIU on an extraschedular basis per § 4.16(b).  However, the Director failed to proffer an opinion as whether an extraschedular evaluation was warranted per 3.321(b)(1).  The criteria for an extraschedular evaluation per § 3.321(b)(1) and § 4.16(b) differ and thus the December 2010 opinion is insufficient for purposes of determining entitlement to an extraschedular evaluation per § 3.321(b)(1).  Stegall v. West, 11 Vet. App. 268 (1998).  Thus, Remand is necessary to obtain another opinion from the Director, Compensation and Pension Service.  

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The RO should submit the Veteran's claim to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for extraschedular consideration per § 3.321(b)(1) as to whether his lumbar spine disability warrants an extraschedular evaluation in excess of 20 percent, due to marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  The opinion should set forth and discuss criteria to be considered for higher ratings and the findings as to whether or not such criteria have been met.

2.  After completion of the above, the RO/AMC should readjudicate the issue of entitlement to an increased disability rating for L5 pars congenital defect, spondylolisthesis, L5-S1, injury with spondylosis, status post fusion, L4-L5, with degenerative changes, on an extraschedular basis pursuant to 38 C.F.R. § 3.321(b).  If the benefit sought is not granted, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The Veteran and his representative have the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


